Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Claims 1, 3-4, 6-7, 9, 11-12, 14-17, and 19 have been amended.
	Claims 2, 5, 10, 13, 18, and 20 have been canceled.
	Claims 1, 3-4, 6-9, 11-12, 14-17 and 19 are presently pending.

Applicant’s arguments, see Remarks, filed 20 October 2022, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 USC 103 as being unpatentable over Gausebeck in view of Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou et al. (US 2015/0332117 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 both recite: “the SEI message”, which lacks an antecedent basis in the claims or in Claim 9 upon which Claim 14 and 15 both depend. Appropriate Correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 4 both depend off from Claim 2 which is currently canceled, and as such fail to depend off a previously set forth claim as required by 35 USC 112(d). In the interest of Compact Prosecution, Examiner will assume these claims depend off from Independent Claim 1. Appropriate Corrections are required.
Claims 11-12 both depend off from Claim 10 which is currently canceled, and as such fail to depend off a previously set forth claim as required by 35 USC 112(d). In the interest of Compact Prosecution, Examiner will assume these claims depend off from Independent Claim 9. Appropriate Corrections are required.
Claim 19 depends off from Claim 18 which is currently canceled, and as such fail to depend off a previously set forth claim as required by 35 USC 112(d). In the interest of Compact Prosecution, Examiner will assume these claims depend off from Independent Claim 17. Appropriate Corrections are required.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 11-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al. (US 2019/0026956 A1) (as provided in the IDS submitted on 14 December 2021, hereinafter Gausebeck), in view of Zhou et al. (US 2015/0332117 A1) (hereinafter Zhou), in view of Li et al. (US 2020/0304836 A1) (of record, hereinafter Li).

Regarding Claim 1, Gausebeck discloses a method of streaming immersive media, executable by a processor, [Figs. 1, 11, 27, 29; 0059, 0063] the method comprising:
ingesting content in a two-dimensional format, wherein the content comprises a first scene and a second scene; [Figs. 1, 11, 27, 29; 0064: system may receive 2D image data from various sources (where it is implicitly understood that streaming media typically comprise multiple scenes – see MPEP 2144.01); 0047, 0054-57, 0065-66, 0073, 0237: wherein 3D may represent an object, space, scene, and the like in 3D data derived from 2D images to generate 3D models and infer depth/volume data of visual features of the 2D image]
converting the ingested content to a three-dimensional format based on at least one neural network; [Figs. 1, 11, 27, 29; 0064-68: system may employ various machine-learning systems (including neural networks) to derive 3D data from the received 2D images] and 
streaming the converted content to a client end-point. [0059, 0062: user device 130 may receive and render the generated 3D models, where content may be streamed as raw data or rendered models from a first device (e.g., server) to a second device (e.g., client device)]
Gausebeck fails to explicitly disclose a first neural network corresponding to the first scene, and a second neural network corresponding to the second scene, the second neural network being different from the first neural network; converting the ingested content to a three-dimensional format based on the first neural network and the second neural network. (Emphasis on the particular elements of the limitations not explicitly disclosed by Gausebeck).
Zhou, in analogous art, teaches a first neural network corresponding to the first scene, and a second neural network corresponding to the second scene, the second neural network being different from the first neural network; converting the ingested content to a three-dimensional format based on the first neural network and the second neural network. [0006: where it is understood that machine learning systems may be developed to infer 3D structures/depth maps from images (such as the 2D-to-3D neural network systems of Gausebeck above), such that specific models may be tailored for specific scenarios and scenes (see also MPEP 2144.04(VI)(B))]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Gausebeck with the teachings of Zhou to specify use of a plurality of neural networks corresponding to different scenes to convert two-dimensional data to three-dimensional data as it is readily understood in the art that a large number of machine learning models may be trained to infer 3D structures/depth maps from 2D images tailored for specific scenarios/scenes. [Zhou – 0006]
Gausebeck and Zhou fail to explicitly disclose ingesting content in a two-dimensional format, wherein the two-dimensional format references a first neural network corresponding to the first scene, and a second neural network corresponding to the second scene; and wherein the first neural network and the second neural network are referenced in a supplemental enhancement information (SEI) message included in a coded video bitstream corresponding to the ingested content. (Emphasis on the particular elements of the limitations not explicitly disclosed by Gausebeck and Zhou).
Li, in analogous art, teaches ingesting content in a two-dimensional format, wherein the two-dimensional format references a first neural network corresponding to the first scene, and a second neural network corresponding to the second scene; and wherein the first neural network and the second neural network are referenced in a supplemental enhancement information (SEI) message included in a coded video bitstream corresponding to the ingested content. [Figs. 1-3; ABST, 0017, 0042-43, 0047-49: wherein video systems that utilize neural network post-processing (such as the NN-based 2D-to-3D conversion system of Gausebeck and Zhou above) may signal information and/or parameters/structure of the neural network within the SEI messages of the video data to be post-processed (i.e., the 2D format content of Gausebeck and Zhou above)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Gausebeck and Zhou with the teachings of Li to provide references to at least one neural network in 2D format content for use in converting the content to a 3D format in order to treat the neural network processing (such as that of Gausebeck and Zhou) as a filter that may be utilized by a display device to determine whether or not to apply such NN-based filtering. [Li – 0017]

Regarding Claim 3, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Gausebeck and Zhou disclose wherein the converting of the ingested content comprises: inferring first depth information about the first scene using the first neural network; inferring second depth information about the second scene using the second neural network; and adapting the ingested content into a first volumetric format associated with the first scene and a second volumetric format associated with the second scene. [Gausebeck – 0047, 0054-57, 0065-66, 0073, 0237: wherein 3D may represent an object, space, scene, and the like in 3D data derived from 2D images to generate 3D models and infer depth/volume data of visual features of the 2D image; Zhou - 0006]

Regarding Claim 4, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Gausebeck and Zhou disclose wherein the first neural network is trained based on first priors corresponding to first objects within the first scene, and wherein the second neural network is trained based on second priors corresponding to second objects within the second scene. [Gausebeck – 0033, 0054, 0099-103: where it is readily understood that neural networks are specifically trained to derive 3D data from certain images based on prior image data to be analyzed and evaluated by the neural network; Zhou - 0006]

Regarding Claim 6, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Zhou and Li disclose wherein a neural network model corresponding to at least one neural network from among the first neural network and the second neural network, and at least one parameter corresponding to the at least one neural network is embedded directly in the SEI message. [Zhou – 0006; Li – Figs. 1-3; ABST, 0017, 0042-43, 0047-49: where if the structure of the NN is not pre-defined, the structure of the NN and one or more parameters for the NN may be provided in the SEI of the bitstream]

Regarding Claim 7, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Zhou and Li disclose wherein a location of a neural network model corresponding to at least one neural network from among the first neural network and the second neural network is signaled in the SEI message. [Zhou – 0006; Li – Figs. 1-3; ABST, 0017, 0042-43, 0047-49: where if structure of NN are defined, SEI message may provide index to the NN model]

Regarding Claim 8, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Gausebeck discloses wherein the client end-point includes one or more from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display. [Fig. 1; 0062: user device 130 comprising display 132 that may be a computer, some VR/AR headset, or any other display device]


Regarding Claim 9, Claim 9 recites a device that performs the method of Claim 1, and as such, is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See also Gausebeck – [Fig. 35] and [0257-261])

Regarding Claim 11, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 12, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 14, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 15, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 16, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.


Regarding Claim 17, Claim 17 recites a CRM that stores instructions that perform the method of Claim 1, and as such, is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See also Gausebeck – [Fig. 35] and [0257-261])

Regarding Claim 19, Gausebeck, Zhou, and Li disclose all of the limitations of Claim 17, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421